                      Case 1:16-cv-07032-JGK Document 245 Filed 04/27/20 Page 1 of 2




JAMES E. JOHNSON                                 THE CITY OF NEW YORK                                  W. KEAUPUNI AKINA
Corporation Counsel                                                                                             Senior Counsel
                                                LAW DEPARTMENT                                           phone: (212) 356-2377
                                                   100 CHURCH STREET                                       fax: (212) 356-3509
                                                   NEW YORK, NY 10007                                     wakina@law.nyc.gov


                                             The case is stayed until July 31, 2020. The joint pretrial order, requests to
                                             charge, and voir dire requests are due July 31, 2020. Responses and
         VIA ECF                             objections are due August 14, 2020. The final pretrial conference is
         Honorable John G. Koeltl            scheduled for September 10, 2020 at 4:30 P.M. The parties shall be ready for
         United States District Judge        trial on 72 hours' notice on September 17, 2020.
         United States District Court        SO ORDERED.
         Southern District of New York                                                   /s/ John G. Koeltl  .




         500 Pearl Street                    New York, NY                                  John G. Koeltl
         New York, NY 10007                  April 27, 2020                                       U.S.D.J.

                      Re: Dr. Rachel Wellner v. City of New York et al., 16-CV-7032 (JGK) (JLC)

         Your Honor:
                          I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
         the City of New York, and one of the attorneys representing defendants in the above-referenced
         matter. Defendants write on behalf of both parties to respectfully request that all pre-trial
         submission deadlines and the July 15, 2020 final pre-trial conference be adjourned sine die in
         light of the ongoing efforts in response to the COVID-19 pandemic such as the indefinite
         suspension of jury trials. While an extension of time to file pre-trial submissions was previously
         granted, this is the first request of its kind.

                        By way of background, on March 20, 2020, the parties requested a 30 day
         enlargement of time for pre-trial submission deadlines from April 6, 2020 to May 6, 2020. (ECF
         No. 242.) The request was made because counsel for both parties were transitioning to working
         remotely in order to comply with social distancing and workforce limitation requirements and
         guidelines. (Id.) On March 22, 2020, the Court granted the parties’ request. (ECF No. 243.)
         Currently, the JPTO, motions in limine, voir dire questions, and jury charges are due May 6,
         2020; oppositions to motions in limine are due May 20, 2020; the final pre-trial conference is
         scheduled for July 15, 2020; and a trial is scheduled to commence on July 20, 2020. (ECF No.
         241, 243.)

                        As the Court is aware, since March 20, 2020, responses to the COVID-19
         pandemic have rapidly and unexpectedly evolved. Since then, President Trump has approved a
         Major Disaster Declaration for New York and Governor Cuomo issued Orders mandating the
         closure of non-essential business, restricting the movement of persons and attempting to impose,
         to the greatest extent possible, work-from-home on all employers (“NY Pause”). On April 16,
         2020, NY Pause was again extended until May 15, 2020. The United States District Court for the
         Southern District of New York (“Southern District”) has also taken various measures including
         Case 1:16-cv-07032-JGK Document 245 Filed 04/27/20 Page 2 of 2



limiting access to courthouses, designating courtrooms for in person appearances, and
suspending other regular court activities including jury trials. Most recently, on April 20, 2020,
the Southern District issued Standing Order 20-MC-197 further suspending all jury trials until
further notice. It is now uncertain when social distancing requirements, work-from-home
requirements, and the moratorium on jury trials will be lifted.

               In light of the foregoing developments, an adjournment would conserve judicial
resources and the resources of counsel for both parties. Accordingly, the parties respectfully
request that the pre-trial submission deadlines and July 15, 2020 conference be adjourned sine
die.

               The parties thank the Court for its consideration of this request.

                                                             Respectfully submitted,

                                                             /s/ W. KeAupuni Akina
                                                             W. KeAupuni Akina
                                                             Senior Counsel
cc:    All counsel of record (via ECF)




                                                 2
